Citation Nr: 1723494	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO. 13-04 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for basal cell carcinoma, to include as due to herbicide exposure.

2. Entitlement to service connection for actinic keratosis, to include as due to herbicide exposure.

3. Entitlement to a disability rating in excess of 10 percent for right knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and North Little Rock, Arkansas, respectively. Jurisdiction over the appeal now lies with the RO in North Little Rock, Arkansas.

Effective January 2017, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 

In January 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during his military service and was exposed to herbicide agents, including Agent Orange.

2. The Veteran's basal cell carcinoma and actinic keratosis did not manifest in service, were not continuous since service, and were not shown to a compensable degree within one year of separation from service. 

3. For the entire initial rating period on appeal, the Veteran's right knee disability has been manifested by subjective complaints of pain, excess fatigability, and decreased weight bearing tolerance; objective findings include right knee flexion limited to 75 degrees and right knee extension limited to 5 degrees.

CONCLUSIONS OF LAW

1. The criteria for service connection for basal cell carcinoma, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for actinic keratosis, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3. For the entire rating period on appeal, the criteria for an initial rating in excess of 10 percent disabling for a right knee disability have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by August 2009 and July 2010 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The August 2009, June 2015, and February 2017 examiners performed in-person examinations. In their reports, the VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations are adequate to decide the Veteran's claim. 

The Board remanded the claims in February 2015 to obtain the Veteran's treatment records and for a VA examination. The Veteran's treatment records were retrieved and the Veteran was afforded a VA examination in May 2015. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 





Service Connection for Basal Cell Carcinoma and Actinic Keratosis

The Veteran contends that his basal cell carcinoma and actinic keratosis were caused by herbicide exposure while stationed in the Republic of Vietnam. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, a veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicide agents. 38 C.F.R. §§ 3.307, 3.309. However, the list of diseases that are deemed associated with herbicide exposure does not include basal cell carcinoma or actinic keratosis. The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. 38 C.F.R. 
§ 3.309 (e). Accordingly, presumptive service connection is not warranted; however, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Basal cell carcinoma is a malignant tumor and therefore a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§ 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Actinic keratosis is not a chronic disease within the meaning of the law. 

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The preponderance of the evidence is against the Veteran's claim. The record does not contain any competent medical evidence suggestive of a nexus between the Veteran's service and his basal cell carcinoma and actinic keratosis. The Veteran's service treatment records, as well as his December 1970 physical evaluation upon retirement from active service are absent of any symptoms or diagnoses of basal cell carcinoma or actinic keratosis. The Veteran was not diagnosed with basal cell carcinoma or actinic keratosis until 1988, nearly 20 years after separation from service. 

The Veteran points to his September 1998 Agent Orange exam, where he contends a VA physician informed him that his basal cell carcinoma and actinic keratosis were a result of herbicide exposure. However, the record does not contain any competent medical evidence to support this assertion. Although the Veteran is competent to report medical diagnoses a doctor has told him, he is not competent to establish a nexus through his own lay assertions. The Veteran is not competent to offer an opinion as to the etiology of his basal cell carcinoma and actinic keratosis due to the medical complexity of the matter involved. Basal cell carcinoma and actinic keratosis require specialized training for determinations as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion of attempt to present lay assertions to establish a nexus between his current diagnoses and service. See Jandreau, 492 F.3d 1372, 1377. The evidence does not show clinical documentation establishing a nexus between the Veteran's active service, his herbicide exposure, and his basal cell carcinoma and actinic keratosis. Consequently, the Veteran's statements that attempt to relate his basal cell carcinoma and actinic keratosis to active service are of no probative value.

There is no question that the Veteran in this matter rendered honorable service to the nation in a time of war, for which the Board is grateful. However, the preponderance of the evidence is against a finding linking the Veteran's basal cell carcinoma and actinic keratosis to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for basal cell carcinoma and actinic keratosis is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Increased Rating for Service-Connected Right Knee Strain

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 
When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). Such separate disability ratings are known as staged ratings. 

Regarding orthopedic disabilities, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ). Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran contends that he has recurrent pain in his right knee that results in decreased functional capacity and decreased weight bearing tolerance.

The Veteran's right knee disability is currently rated as 10 percent disabling under Diagnostic Code 5260. See 38 C.F.R. § 4.71a.

The Rating Schedule provides that all diseases contemplated by Diagnostic Codes 5013 through 5024 (except gout) will be rated on limitation of motion of the affected body parts, as degenerative arthritis, which is contemplated by Diagnostic Code 5003. 38 C.F.R. § 4.71a. Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. Id. The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5260, a non-compensable rating will be assigned for limitation of knee flexion to 60 degrees; a 10 percent rating will be assigned for limitation of knee flexion to 45 degrees; a 20 percent rating will be assigned for limitation of knee flexion to 30 degrees; and a 30 percent rating will be assigned for limitation of knee flexion to 15 degrees. 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a non-compensable rating will be assigned for limitation of knee extension to five degrees; a 10 percent rating will be assigned for limitation of knee extension to 10 degrees; a 20 percent rating will be assigned for limitation of knee extension to 15 degrees; a 30 percent rating will be assigned for limitation of knee extension to 20 degrees; a 40 percent rating will be assigned for limitation of knee extension to 30 degrees; and a 50 percent rating will be assigned for limitation of knee extension to 45 degrees. 38 C.F.R. § 4.71a.

Upon VA examination in February 2017, the VA examiner noted moderate pain to touch, pain on weight bearing, and evidence of crepitus. The examiner documented flexion to 75 degrees with pain, and extension to 5 degrees without pain. The examiner also noted there was no additional loss of function or range of motion after three repetitions, but that the Veteran reported functional loss with repeated use over time, including pain, weakness, and lack of endurance. 

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (CAVC) found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59 (2016). The February 2017 VA examiner determined there was pain in the right knee and no pain in the left knee in non-weight bearing, passive range of motion of the right knee was painful and was the same 5 degrees to 75 degrees, and passive range of motion of left knee was normal and non-painful. Therefore, the February 2017 VA examination was in compliance with CAVC's holding in Correia.

The preponderance of the evidence is against a finding of entitlement to an initial disability rating in excess of 10 percent for a right knee disability. Regarding limitation of motion, the weight of the evidence demonstrates that the Veteran's right knee disability has been manifested by a non-compensable limitation of motion. Diagnostic Code 5260 provides a compensable disability rating when knee flexion is limited to 45 degrees or less. Diagnostic Code 5261 provides a compensable disability rating when a veteran lacks at least 10 degrees of knee extension. The February 2017 VA examiner documented right knee extension to 5 degrees and 75 degrees of knee flexion with no loss upon repetitive testing due to excess fatigability. 

The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, specifically any additional limitation of motion due to pain or other orthopedic factors. Even with consideration of the additional loss of motion upon repetitive testing, the Veteran demonstrated no additional limitation of motion into knee extension or flexion during the February 2017 VA examination. See Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07.

The Veteran has reported pain with knee flexion and extension that results in decreased weight bearing and squatting tolerance. The February 2017 VA examiner opined that the Veteran's pain result in a functional limitation, however, the currently assigned 10 percent disability rating is consistent with such symptoms. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019; see also 38 C.F.R. §§ 4.40, 4.45; see also Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07. 

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his left knee disability. See Schafrath v. Derwinski, 1 Vet App. 589, 595 (1991). Specifically the Board has considered entitlement to a higher disability rating under Diagnostic Code 5003. Under Diagnostic Code 5003, a 20 percent disability rating is provided, in the absence of limitation of motion, for X-ray evidence of involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a. However, there is no evidence that the Veteran has degenerative arthritis in two or more major joints or two or more minor joint groups. Therefore, a higher disability rating under Diagnostic Code 5003 is not warranted. 

The evidence does not reveal ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula by malunion or nonunion, meniscal pathologies, or genu recurvatum; therefore, the criteria of Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 do not apply. 38 C.F.R. § 4.71a.

The Veteran is competent to report observable symptoms, such as pain and fatigue. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the right knee disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and a disability rating in excess of 10 percent for the Veteran's right knee disability is denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§§ 3.102; 4.3 (2016); Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for basal cell carcinoma is denied.

Service Connection for actinic keratosis is denied.

A disability rating in excess of 10 percent for right knee strain is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


